Exhibit 99.1 Contacts: Rob Stewart Investor Relations FOR RELEASE Tel (949) 480-8300 February 19, 2009 Fax (949) 480-8301 ACACIA RESEARCH REPORTS FOURTH QUARTER AND YEAR END FINANCIAL RESULTS Newport Beach, Calif. – (BUSINESS WIRE) – February 19, 2009 – Acacia Research Corporation (Nasdaq: ACTG) today reported results for the three months and year ended December 31, 2008. “Acacia Research fourth quarter 2008 revenues were $18,267,000, our second highest revenue quarter to date, compared to $12,003,000 in the year ago period.
